                          Case 2:19-cv-05437-CJC-MRW Document 33 Filed 07/17/20 Page 1 of 1 Page ID #:395




                           1   AMARO | BALDWIN LLP
                               Michael L. Amaro, Esq. (Bar No. 109514)
                           2   Rudie D. Baldwin, Esq. (Bar No. 245218)
                               180 E. Ocean Blvd., Suite 850
                           3   Long Beach, California 90802
                               Telephone: (562) 912-4157
                           4   mamaro@amarolawyers.com
                               rbaldwin@amarolawyers.com
                           5   SPRO0004


                           6   Attorneys for Defendant,
                               SF MARKETS, LLC
                           7

                           8                               UNITED STATES DISTRICT COURT
                           9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                          10
      LL P




                          11
  A MA RO | B AL D WI N




                               HAMID MOTTAGHINEJAD,                                CASE NO. 2:19-cv-05437 CJC (MRWx)
                          12
                                              Plaintiff,                           (Assigned to District Judge Cormac J.
                          13                                                       Carney (Courtroom 9B) and Magistrate
                               v.                                                  Judge Michael R. Wilner)
                          14
                               SPROUTS FARMERS MARKET, INC.; NOTICE OF SETTLEMENT AS TO
                          15   SF MARKETS, LLC; AND DOES 1-50 ENTIRE ACTION
                               INCLUSIVE,
                          16            Defendants.
                                                              Complaint Filed: April 24, 2019
                          17                                  Trial Date: September 15, 2020
                          18
                          19          Please take notice that the Parties have reached a full and complete settlement of all claims in
                          20   this action. The parties will file a signed Stipulation of Settlement, requesting the Court to dismiss
                          21   the instant action once closing documents have been exchanged for payment.
                          22   DATED: July 17, 2020                           AMARO | BALDWIN LLP
                          23

                          24
                                                                              By:______________________________
                          25                                                      RUDIE D. BALDWIN, ESQ.
                          26
                                                                                  Attorneys for Defendant,
                                                                                  SF MARKETS, LLC
                          27

                          28

                                                                                  1
                                                             NOTICE OF SETTLEMENT OF ENTIRE ACTION
MOTTAGHINEJAD/NOTICE OF SETTLEMENT Mottaghinejad
